Citation Nr: 1140691	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  10-22 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUE

Basic eligibility for VA death benefits, to include Dependency and Indemnity Compensation (DIC).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The Veteran in this case had active service from May 1971 to January 1974.  He died in May 2009.  The appellant is seeking recognition as his surviving spouse for DIC purposes.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the RO in St. Petersburg, Florida.  Original jurisdiction over the claim is now with the RO in Reno, Nevada.

The appellant presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge via videoconference in September 2011.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  There is no dispute as to any fact pertinent to disposition of this appeal.

2.  The Veteran had a prior marriage, which was dissolved in September 2008. 

3.  The Veteran and the appellant were legally married in November 2008 and were legally married at the time of the Veteran's death in May 2009, a time period of less than one year.

4.  The Veteran and the appellant lived together from 2007 until the Veteran's death; they resided in Florida and Nevada at different times during their relationship; they resided in Nevada at the time of their legal marriage and at the time of the Veteran's death.

5.  Neither Florida nor Nevada recognizes common law marriage, and both require parties to a valid marriage to be not already married to another person.

6.  The appellant did not believe she entered into a valid marriage with the Veteran at any time prior to their legal marriage in November 2008.


CONCLUSION OF LAW

As a matter of law, the appellant does not meet the criteria for basic eligibility for VA death benefits to include DIC as the surviving spouse of the Veteran.  38 U.S.C.A. §§ 101(3), 103, 1102, 1304, 1310, 1541 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.54, 3.205 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  VA mailed the appellant a notice letter in June 2009 that pertained to the claim for DIC, death pension, and accrued benefits.

In some cases, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

As discussed below, the facts in this case are not in dispute.  Instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to recognition of a claimant as a surviving spouse of a Veteran for DIC purposes; therefore, the VCAA is inapplicable and the VCAA duties of notice and assistance need not be considered or explained in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.

Initial Matters

The Board notes that the June 2009 rating decision on appeal erroneously reports that the appellant's claim for service connection for the cause of the Veteran's death was granted.  The July 2, 2009 cover letter accompanying the June 2009 rating decision correctly reports that the claim was denied.  The statement of the case also correctly reports the claim as having been denied.  While the confusion is regrettable, there appears to have been no prejudice in this case, as the appellant clearly understood that the claim had been denied, and filed her notice of disagreement in a timely manner.

The Board acknowledges that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the CAVC held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) require a Board hearing officer to fully explain the issues still outstanding that are relevant and material to substantiating the claim and to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record; however, effective August 23, 2011, VA amended its hearing regulations to clarify that the regulatory provisions governing hearings before the Agency of Original Jurisdiction (AOJ) do not apply to hearings before the Board.  Rather, the hearing provisions in 38 C.F.R. § 3.103, which were cited by the CAVC in Bryant, only apply to hearings before the AOJ.  Board hearings are instead governed by the hearing provisions in 38 C.F.R. Part 20, subpart H.  As such, the duties Bryant imposed on the Board to suggest the submission of additional evidence are no longer for application.  See Federal Register, Vol. 76, No. 163. (August 23, 2011).  

Analysis of Basic Eligibility for VA Death Benefits

Only eligible applicants are entitled to VA benefits.  The appellant in this case seeks recognition as an eligible applicant as the Veteran's surviving spouse in order to obtain DIC benefits.

A surviving spouse may qualify for dependency and indemnity compensation if the marriage to the veteran occurred before or during his service or, if married to him after his separation from service, (1) before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated, or (2) for 1 year or more, or 
(3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. §3.54.

The term 'surviving spouse' means a person of the opposite sex who was the spouse of the veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse in the case of temporary separations) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3).

For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. §103(c); 38 C.F.R. § 3.1(j).

The existence of a marriage may be established by a copy or abstract of the public record of marriage, or a copy of the church record of marriage, containing sufficient data to identify the parties, the date and place of the marriage, and the number of prior marriages if shown on the official record.  38 C.F.R. § 3.205(a).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2011).

The relevant facts in this case are not in dispute.  The appellant and the Veteran were legally married in November 2008.  The Veteran's death certificate reflects that he died in May 2009, less than one year after he and the appellant were married.

Florida Circuit Court documents show that the Veteran was married to another person in April 1999.  They separated in December 2006, and were legally divorced in September 2008.  

A marriage certificate shows that the appellant and the Veteran were legally married in November 2008.  The Veteran and the appellant previously lived together from 2007 until the Veteran's death in May 2009.  The Veteran and the appellant resided in Florida and Nevada at different times during their relationship.  They resided in Nevada at the time of their legal marriage in November 2008 and at the time of the Veteran's death in May 2009.  A May 2009 letter from D.L.T. attests to her knowledge that the appellant and the Veteran began living together in Florida in 2007 and moved together to Nevada where they continued to live together.  A lease agreement shows that the appellant and the Veteran rented a home together in Nevada in June 2008.  The Veteran's death certificate reflects that he died in May 2009.

The appellant does not allege that she and the Veteran were legally married at an earlier date than November 2008.  The record does not show, and the appellant does not claim, that there were any children born of her marriage to the Veteran.  Rather, the appellant contends and testified that her relationship with the Veteran extended more than one year prior to his death, that they lived together since August 2007, and that they were precluded from solemnizing their marriage any earlier than they did because of delays beyond their control in the Veteran obtaining a divorce from his prior marriage.  

The legal existence of a marriage for VA purposes is governed by the law of the place where the parties resided at the time of the marriage or the law of the place where the parties resided when the rights to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  In this case, the record shows that, during their relationship, the Veteran and appellant resided in Florida and then moved to Nevada where they were married.  

While the appellant does not assert that a common-law marriage was formed prior to her legal marriage to the Veteran, the Board notes that neither Florida nor Nevada recognizes common-law marriage.  See FLA. STAT. ANN. § 741.211; Nev. Rev. Stat. § 122.010.  In addition, both Florida and Nevada specifically require for a valid marriage that each party is not already married to another person.  See FLA. STAT. ANN. § 826.01; Nev. Rev. Stat. § 122.020.  Here, the Veteran was legally married to another person until September 2008, even though separated from that person and physically residing with the appellant beginning in 2007.  The Veteran and appellant were legally married in November 2008, which is less than a year prior to the Veteran's death in May 2009.  Therefore, there is no legal basis for the Board to recognize that a valid marriage between the appellant and the Veteran occurred prior to November 2008 or that the marriage existed for at least one year. 

Based on the law and regulations governing this appeal, while the Veteran and the appellant were married at the time of the Veteran's death, the evidence establishes that they were married for less than one year at the time of the Veteran's death in May 2009.  Moreover, the marriage to the Veteran did not occur before or during his service, or before the expiration of 15 years after the termination of the period of service in which the injury or disease causing his death is claimed to have been incurred.  In addition, a child was not born of the marriage, or born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. §3.54.  Thus, the appellant cannot be found to meet the criteria for basic eligibility for VA death benefits, to include DIC.  38 U.S.C.A. §§ 1304, 1310(a), 1541(a), 5121; 38 C.F.R. § 3.54(c).

In addition, the Board notes that the appellant testified that since the death of the Veteran she had remarried, although they have since separated.  As set out above, a surviving spouse is someone who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3).  The fact of remarriage of the appellant would also preclude recognition of the appellant as the surviving spouse of the Veteran for purposes of basic eligibility for VA death benefits.  

The Board of course recognizes and is grateful for the Veteran's honorable service to his country.  The appellant has put forward a sincere contention as to why she feels she should be recognized as the surviving spouse; as to why, but for the legal impediments that prevented her marriage to the Veteran, she would have married the Veteran on any earlier date; that she physically resided with the Veteran for more than one year prior to his death; and that she physically and emotionally cared for the Veteran during their time together.  

Unfortunately, the appellant's contentions are essentially framed in equity.  The Board is bound by law on this matter, and is without authority to grant the benefit sought on an equitable basis.  Inasmuch as the appellant was legally married to the Veteran for less than one year at the time of his death, and as no statutory or regulatory exceptions to this rule apply, there is no legal basis to grant the appeal for basic eligibility for VA death benefits, including DIC.  As this appeal must be denied as a matter of law, the benefit of the doubt rule is not for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for VA death benefits, to include DIC, is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


